Title: From Thomas Jefferson to Nicolas Gouin Dufief, 5 May 1803
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
                     
            Washington May 5. 1803.
          
          I recieved yesterday evening the Pensées de Pascal, and am particularly pleased with the edition, being fond of those which are small & handy & particularly the petit formats. I shall be glad to recieve the work of Cuvier. perhaps it may be the very one which I asked for the last year under the title of his Comparative anatomy, doubting whether that was the title. but it is enough that it is his, & on anatomy. I suppose Jombert’s works in Architecture & the Geoponica Bassi, then also mentioned, were not to be had. I shall be glad if you succeed in getting the Greek & English Harmonies of Dr. Priestly. I state below some other works of his, which, if to be had, I should be glad to recieve. I fear you have thought me tardy in remitting the amount of my bill. as long ago as the first of March I sent the money by Capt Lewis my secretary, who then expected to be in Philada in 3. weeks. he has been detained greatly beyond his expectations, & I imagine arrived in Philadelphia about the 1st. inst. if you will let him know the amount of the additional articles, he will pay the whole together. I find that I omitted in due time to make you my acknolegements for the precious reliques of Doctr. Franklin, which you were so obliging as to spare from your particular collection. not only the intrinsic value of whatever came from him, but my particular affection for him extend the measure of my obligations to you for this kindness. I salute you with my esteem & best wishes
          
            Th: Jefferson
          
          
            
              
                Institutes of natural & revealed religion 2. v. 8vo.
                }
                by Dr. Priestly.
              
              
                a History of the early opinions concerning Jesus Christ. 4. v. 8vo.
              
              
                Disquisitions relating to matter & spirit.
              
              
                Sequel to the Disquisitions.
              
            
          
        